J-S33036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES DALLAS D GREEN                     :
                                               :
                       Appellant               :   No. 2069 EDA 2021

       Appeal from the Judgment of Sentence Entered September 8, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002204-2019

BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                         FILED DECEMBER 28, 2022

        Charles Dallas D Green (“Green”) appeals from the judgment of

sentence imposed after he pleaded guilty to third-degree murder, robbery,

and possessing an instrument of crime (“PIC”).1 We affirm.

        On the morning of March 7, 2019, Green and Michael Warren (“Warren”)

got into a fight at a subway station. During the altercation, Green chased and

fatally stabbed Warren. Police arrested Green shortly after the stabbing, and

he later gave statements admitting that he and Warren had fought over

money that Warren owed him. Green entered open guilty pleas to the above-

mentioned offenses, and on September 8, 2021, the trial court sentenced him

to eighteen and one-half to thirty-seven years of incarceration for third-degree

murder, a consecutive nine and one-half to nineteen years of incarceration for

____________________________________________


1   See 18 Pa.C.S.A. §§ 2502(c), 3701(a)(1)(i), 907(a).
J-S33036-22



robbery, and no further penalty for PIC.2 Green did not file a post-sentence

motion,3 but timely appealed.          Both he and the trial court complied with

Pa.R.A.P. 1925.

       Green raises the following issue on appeal:

       Whether the court’s sentencing was inconsistent with the
       Sentencing Code[,] 42 Pa.C.S.[A. §] 9721(b) and/or contrary to
       the fundamental norms which buttress the sentencing process?

Green’s Brief at 5.

       Green’s issue presents a challenge to the discretionary aspects of his

sentence. A challenge to the discretionary aspects of a sentence does not

entitle an appellant to review as of right. See Commonwealth v. Moury,

992 A.2d 162, 170 (Pa. Super. 2010).             Rather, such a challenge must be
____________________________________________


2 Green’s prior record score was “RFEL” and the sentences for robbery and
third-degree murder were on the low-end of the standard range minimum
sentences called for by the deadly weapon used matrix. See Commonwealth’s
Sentencing Memorandum, 9/1/21, at 3.

3  Green apparently filed a document five days after sentencing, and the trial
court regarded that document as a post-sentence motion. See Trial Court
Opinion, 1/24/22, at 3. However, the document appears to be a copy of a
pre-sentencing memorandum because it was dated September 7, 2021, one
day before sentencing, and contained a recommended sentence without
stating the sentence imposed by the trial court. See Memorandum of Law,
filed 9/13/21, at 1-2. Green’s counsel, who had signed the memorandum of
law and filed the appeal, did not reference a post-sentence motion. Rather,
Green’s counsel suggests that after sentencing, Green filed the document of
law pro se, see Green’s Brief at 7, which would render the filing a legal nullity.
See Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016)
(noting that we “will not accept a pro se motion while an appellant is
represented by counsel; indeed, pro se motions have no legal effect and,
therefore, are legal nullities”) (internal citation omitted).      Under these
circumstances, we conclude that Green did not timely file a post-sentence
motion.

                                           -2-
J-S33036-22



considered a petition for permission to appeal.      See Commonwealth v.

Christman, 225 A.3d 1104, 1107 (Pa. Super. 2019). Before reaching the

merits of a discretionary sentencing issue,

      [w]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
      Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
      that the sentence appealed from is not appropriate under the
      Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (internal citation and brackets omitted). The failure

to object to a sentence at the hearing or in a post-sentence motion waives a

challenge to the discretionary aspects of a sentence. See Commonwealth

v. Padilla-Vargas, 204 A.3d 971, 975-76 (Pa. Super. 2019). Further, if the

appellant fails to include a Rule 2119(f) statement in his brief, and the

Commonwealth     objects,   this   Court   cannot   review   the   issue.   See

Commonwealth v. Dawson, 132 A.3d 996, 1005 (Pa. Super. 2015).

      Following our review, we conclude that Green waived his issue

challenging the discretionary aspects of his sentence. Green did not file a

proper post-sentence motion preserving his claims. See Padilla-Vargas, 204

A.3d at 975-76; see also footnote 2, supra. Moreover, Green’s brief does not

contain a separate Rule 2119(f) statement, and the Commonwealth has

objected to this omission.    See Dawson, 132 A.3d at 1005; see also

Commonwealth’s Brief at 5. Accordingly, as we are precluded from reviewing




                                     -3-
J-S33036-22



the merits of Green’s sole issue in this appeal, we affirm the judgment of

sentence. See Dawson, 132 A.3d at 1005.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




                                  -4-